OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty of five counts of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be suspended from the practice of law for a period of three (3) months and that he be required to pay the costs of this action.
The Court adopts the findings and recommendations of the Board of Governors. The respondent is hereby suspended for a period of three (3) months and directed hereby to pay the costs of this proceeding. Respondent is further directed to comply with SCR 3.390.
All concur.
ENTERED: November 15, 1984.
/s/ Robert F. Stephens Chief Justice